Citation Nr: 1710115	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  03-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable initial evaluation for dyshidrotic eczema.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.
These matters come before the Board of Veterans' Appeals (Board) from July 2002 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The July 2002 rating decision denied the Veteran's claim for entitlement to service connection for hepatitis C.  The Veteran's claim was subsequently denied in a June 2005 Board decision.  However, this decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in September 2007 and remanded for additional development.  Said development was ordered in a Board remand in February 2008.  Upon the completion of said development, this claim was again denied in a July 2010 Board decision.  However, this decision was vacated and remanded by the Court in January 2011, and additional development was ordered by the Board in a remand dated November 2011.  This matter has since been returned to the Board for readjudication.

Additionally, the May 2014 rating decision awarded the Veteran a noncompensable initial disability rating for dyshidrotic eczema, also claimed as tinea pedis and dermatophytid.  

The Veteran testified during a Decision Review Officer (DRO) hearing in March 2005.  The hearing transcript has been associated with the Veteran's claims file.  

The issue of entitlement to a compensable disability rating for dyshidrotic eczema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hepatitis C.  

2.  The Veteran did not experience an in-service event, to include contamination with an "air gun" inoculation device or exposure to blood after an interpreter was shot during combat.  

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's hepatitis C was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In January 2002 and May 2002 letters, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  Subsequent letters additionally notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records.  The Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales in support of the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this claim was most recently remanded by the Board in November 2011.  At that time, the RO was instructed as follows: (1) Obtain all outstanding VA treatment records spanning 1970 to 1987 from the VA Medical Center (VAMC) in Amarillo; (2) conduct exhaustive development to corroborate the Veteran's reported in-service events; (3) schedule the Veteran for a new VA examination to assess the etiology of his claimed hepatitis C; (4) readjudicate the claim; and (5) issue a Supplemental Statement of the Case (SSOC) to the Veteran if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, VA treatment records from the Amarillo VAMC beginning in May 1987 have been associated with the claims file, and a VA memorandum dated November 2012 indicates that no additional records from the Amarillo station are available.  In August 2016, the Defense Personnel Records Information Retrieval System (DPRIS) returned a negative response indicating that historical documents submitted by the Military Assistance Command, Vietnam Advisory Team 89 for calendar year 1970 did not document the Veteran's reported in-service incidents.  Additional historical documents made available to DPRIS were further unable to corroborate the Veteran's testimony.  As such, the Veteran underwent new VA hepatitis C examination in October 2013, and an addendum opinion was obtained in March 2014.  A subsequent SSOC was issued in May 2014.  The Veteran also underwent additional VA examination in February 2017, and a subsequent SSOC was issued that same month.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will proceed to assess the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for hepatitis C.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability.  VA examinations dated October 2013, March 2014, and February 2017 report a current diagnosis of hepatitis C in the Veteran.  This diagnosis is confirmed by the additional evidence of record, including VA and private treatment records.  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent and credible evidence of an in-service injury or event.  To that end, the Veteran has testified regarding two in-service events as potentially related to his current hepatitis C.  First, the Veteran has identified possible blood exposure during basic training when he received inoculations with an "air gun" device.  Second, the Veteran has reported in-service blood exposure when his interpreter was shot in the groin during combat in Vietnam.  

The Board has been unable to corroborate either of the reported in-service events.  Generally, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran has not shown himself to possess the requisite medical training and expertise to competently testify regarding the nature of his in-service inoculations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Board is in possession of the Veteran's service personnel records (SPRs), including treatment records, none specify that the Veteran was inoculated using the reported "air gun" device or that the Veteran experienced blood contamination as a result thereof.  In the total absence of any corroborating evidence, the Board cannot confirm that the Veteran was inoculated during service with such an instrument or experienced blood contamination as a result of its use.        

Further, the Board has been unable to corroborate the Veteran's reports of blood exposure during combat as due to his interpreter's injury.  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) confirms military service in Vietnam, but does not indicate that the Veteran received any combat decorations indicative of combat with the enemy during that time.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, § C.10.k.  The Veteran's SPRs are similarly silent for reports of any such event.  Additionally, in August 2016, DPRIS returned a negative response indicating that historical documents submitted by the Military Assistance Command, Vietnam Advisory Team 89 for calendar year 1970 did not document the Veteran's reported in-service incident.  Further, additional historical documents made available to DPRIS did not document the reported incident.  At no time has the Board received additional corroborating evidence, including supporting buddy statements.  Thus in the total absence of corroborating evidence, the Board does not find that the alleged in-service combat event occurred.  Accordingly, the Board does not find that the second Shedden element has been met with regard to this claim.  

Even if the Board were to find that the reported in-service events occurred, the competent and probative evidence of record does not establish a causal nexus between the Veteran's hepatitis C and said events.  There are conflicting nexus opinions of record in this regard.    

The Veteran first underwent VA hepatitis C examination in October 2013.  At that time, the VA examiner opined that the Veteran's hepatitis C was at least as likely as not incurred in or caused by military service.  In doing so, the examiner noted that the Veteran's testimony referenced exposure to blood during an in-service incident when his interpreter was shot, in addition to the in-service use of air gun injectors for inoculations.  The examiner then noted that these are among some of the defined methods of transmission of hepatitis C.  

In contrast, a VA addendum opinion was obtained in March 2014.  At that time, the VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by service.  In doing so, the examiner referred to a March 2003 VA treatment note, which recorded a diagnosis date of 1998 and identified the cause of the Veteran's hepatitis C as his intravenous drug abuse.  The examiner then cited to a medical treatise in asserting that a history of injection drug use, even in the remote past, is of great importance in assessing the risk for hepatitis C.  Additional medical literature supported such a contention.  As such, the examiner concluded that several other potentially relevant factors in assessing the etiology of the Veteran's hepatitis C, including the injured interpreter's blood type, the alleged air gun inoculations, and even the Veteran's sexual contact, all paled in comparison to his intravenous drug use.  

A similar negative nexus opinion was asserted by the February 2017 VA examiner, who concluded that the claimed condition was less likely than incurred in or caused by service.  By way of rationale, the examiner noted that the Veteran possessed several risk factors for hepatitis C, including questionable exposure during basic training to inoculations with an air gun device.  However, the examiner noted that it is unknown whether any of the Veteran's fellow recruits later developed hepatitis after their inoculations.  Further, the Veteran reported blood exposure when his interpreter was shot in combat.  However, the examiner noted that it was not known if the interpreter had or was carrying hepatitis at that time, or if the interpreter's blood contacted the Veteran in the eyes, mouth, or an open wound.  Additionally, the Veteran reported a history of intravenous heroin use during service in Vietnam, such that the examiner assumed the Veteran's ongoing use upon his return from service.  All of these situations could result in hepatitis, but assumptions would have to be made that the inoculation gun was contaminated, or that the interpreter was infected with hepatitis and that his blood contacted the Veteran's mucous membranes of the mouth, eyes, or an open wound.  Instead, the examiner opined that the Veteran's intravenous drug use was the most likely cause of the diagnosed hepatitis C.  

In comparing the weight of the available evidence, the Board lends greater probative value to the March 2014 and February 2017 examiners' opinions.  Although the October 2013 examiner offered a definitive nexus opinion, said opinion is derived solely from the Veteran's reported exposure to "some" of the known methods of transmission for hepatitis C.  At no time does the examiner acknowledge or account for the Veteran's known history of intravenous drug abuse, or such unknown factors as the type of inoculation device used or the injured interpreter's status as a carrier of hepatitis.  Further, review of the accompanying report indicates that the examiner failed to undertake a complete review of the Veteran's claims file in developing the asserted nexus opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  Such flaws were remedied by the March 2014 and February 2017 examiners, who undertook exhaustive reviews of the Veteran's claims file and properly accounted for the full scope of relevant evidence.  In doing so, these examiners weighed all relevant factors speaking to the Veteran's infection with hepatitis C, including the reported in-service events and his known history as a long-term intravenous drug user.  As such, the March 2014 and February 2017 offered definitive nexus opinions as derived from complete and well-reasoned rationales based upon the Veteran's entire medical history.  Id.

Thus in comparing the weight of the available evidence, the Board does not find that a nexus exists between the Veteran's hepatitis C and his military service, such that the third Shedden element has not been met.  

In making this determination, the Board does not disregard the Veteran's repeated contention that a nexus exists between his current disability and his military service.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disability.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends significantly greater probative value to the medical evidence of record, which establishes no etiological relationship between the Veteran's current disability and his military service.   

Additionally, the Board has considered whether presumptive service connection is available in this case.  Presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2016). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, hepatitis C does not qualify as one such chronic illness, nor does the Veteran's 1998 diagnosis of hepatitis C fall within the one-year criteria for such a presumption to apply.  Accordingly, presumptive service connection based upon chronicity is not available in this case.  

Finally, the record establishes the Veteran's presence in Vietnam from approximately July 1969 to July 1970.  Exposure to toxic herbicide agents shall be presumed for any veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975). 38 U.S.C.A. § 1116(f) (West 2014).  Specifically, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Certain diseases are presumed related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  However, hepatitis C is not classified as one such disease, such that presumptive service connection due to herbicide exposure is also not available for this claim.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107  (2016).  Accordingly, the Veteran's claim for entitlement to service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran is additionally seeking entitlement to a compensable initial evaluation for dyshidrotic eczema, effective August 16, 2001.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim. 

To that end, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2016).  Such a duty includes the obligation to obtain identified private treatment records that may be relevant to a veteran's claim.  

Here, VA treatment records dated July 2013 include the Veteran's reports that he had solicited private medical treatment from an outside dermatologist for his skin condition.  To date, it does not appear that said treatment records have been requested or otherwise obtained.  Thus in an effort to ensure the fair adjudication of this claim, and in light of the Veteran's representations, the Board finds that a remand is now warranted such that the Veteran's private dermatological records may be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify all private providers of medical treatment for his skin disability since service, including those referenced in his July 2013 VA treatment records, and request the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


